Citation Nr: 0603444	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  95-16 954	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION


The veteran served on active duty from October 1943 to 
December 1945.

This appeal arose initially from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. By decision in February 2005, the 
Board denied the veteran's claim of entitlement to service 
connection for a low back disorder.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims.

While the case was pending in the Court, the Court was 
advised of the veteran's death.  By order dated in November 
2005, the Court set aside the Board's decision and dismissed 
the appeal for lack of jurisdiction.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1943 to December 1945.

2.  On December 15, 2005, the Board was notified by the 
Department of Veterans Affairs Regional Office in Waco, 
Texas, that the veteran died on September [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


